DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 2/02/2022.  Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-18, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040167231 to Kawagoe (Kawagoe) in view of U.S. Patent Application Publication 2017/0167770 to Hemrle et al. (Hemrle).
In reference to claim 15, Kawagoe teaches an ice making system (FIG. 1-2) comprising an emulsion tank (1, FIG. 1) and a heat exchanger (5, FIG. 1) that forms ice on the oil layer (par 0006; steps s6-s8, FIG. 2; par 0026-0027), but does not teach that the heat exchanger includes an oleophilic surface configured such that an emulsion from the emulsion tank flows down the oleophilic surface to form a layer on the oleophilic surface.  Hemrle teaches a method and apparatus for solidifying a polar substance (FIG. 1-8) wherein the heat exchanger (2, FIG. 1-3) includes an oleophilic surface (21, FIG. 1-3; par 0027, first sentence) configured such that an emulsion from the emulsion tank (par 0033; mixture of water and volatile additive form the emulsion within 11, FIG. 1-3) flows down the oleophilic surface to form a layer on the oleophilic surface (par 0038) in order to inhibit water vapor and water to get in contact with the surface of the heat exchanger and freeze up (par 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kawagoe, to include an oleophilic surface configured such that an emulsion from the emulsion tank flows down the oleophilic surface to form an oil layer on the oleophilic surface, as taught by Hemrle, in order to 
	In reference to claim 16, Kawagoe and Hemrle teach the ice making system as explained in the rejection of claim 15, and Kawagoe additionally teaches a pump (4, FIG. 1) that delivers the emulsion from the emulsion tank to the oleophilic surface of the heat exchanger.
In reference to claim 17, Kawagoe and Hemrle teach the ice making system as explained in the rejection of claim 15, and Kawagoe additionally teaches a water tank (inherent in FIG. 1, water is provided via tap from a tank and combined with oil in 1) coupled with the emulsion tank to provide water to the emulsion tank.
In reference to claim 18, Kawagoe and Hemrle teach the ice making system as explained in the rejection of claim 16, and Kawagoe additionally teaches a suction port (port of 4 between 1 and 4, FIG. 1) positioned with respect to the emulsion tank (1, FIG. 1) and the pump (4, FIG. 1) to remove water and oil from the emulsion tank to form the emulsion delivered to the oleophilic surface of the heat exchanger.
In reference to claim 21, Kawagoe and Hemrle teach the ice making system as explained in the rejection of claim 15, and Kawagoe additionally teaches the emulsion, wherein the emulsion includes water and oil (par 0020).
In reference to claim 22, Kawagoe and Hemrle teach the ice making system as explained in the rejection of claim 15, and Kawagoe additionally teaches wherein the oleophilic surface of the heat exchanger (5, FIG. 1) is vertically oriented such that the emulsion flows down the oleophilic surface of the heat exchanger (FIG. 1).

In reference to claim 1-14, they claim the method of providing and configuring the apparatus of claims 15-18, 21, 22 and 24, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 15-18, 21, 22 and 24 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Claims 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable Kawagoe and Hemrle as applied to claims 1 and 15 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claims 19-20, Kawagoe and Hemrle teach the ice making system as explained in the rejection of claim 16, but they do not teach an ejector positioned with respect to the emulsion tank and the pump to mix water and oil from the emulsion tank to form the emulsion delivered to the oleophilic surface of the heat exchanger (per claim 19) and a mixer positioned with respect to the emulsion tank and the pump to mix water and oil from the emulsion tank to form the emulsion delivered to the oleophilic surface of the heat exchanger (per claim 20).  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various cooling systems employing emulsions to have an ejector and a mixer is taken to be admitted prior art, and thus its use in fabricating the system of Kawagoe and Hemrle would have been obvious in order to provide an emulsion of controlled and precise viscosity.
In reference to claim 23, Kawagoe and Hemrle teach the ice making system as explained in the rejection of claim 15, but they do not explicitly teach wherein the oleophilic surface of the heat exchanger includes at least PTFE, FEP, Polyethylene, Nylon, Acetal, PVDF, Silicone, or an oleophilic plastic.  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various cooling systems employing plastic surfaces as oleophilic surfaces is taken to be admitted prior art, and thus its use in fabricating the system of Kawagoe and Hemrle would have been obvious in order to provide a cost effective and light oleophilic heat exchange surface.
Response to Arguments
Applicant's arguments filed 2/02/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, page 5, last two paragraphs and pages 7-8, first three paragraphs, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Kawagoe already teaches harvesting the ice that forms on an oil layer (par 0006; steps s6-s8, FIG. 2; par 0026-0027); thus, it is irrelevant whether Hemrle, the secondary reference, teaches said previously addressed limitation.
In response to applicant's argument that, as currently claimed, the ice forms in a distinctively different way than as disclosed in Kawagoe, page 6, first paragraph, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, page 6, it is noted that the features upon which applicant relies (i.e. ice adhesion to the surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In reference to the applicant’s arguments regarding the rejections of claims 2 and 4, page 9, first two paragraphs, stating that Kawagoe does not teach that steps, as claimed, the Examiner respectfully disagrees.  Kawagoe explicitly teaches a pump (4, FIG. 1) that delivers the emulsion from the emulsion tank to the oleophilic surface of the heat exchanger, per claim 2.  Kawagoe also explicitly teaches wherein the oleophilic surface of the heat exchanger (5, FIG. 1) is vertically oriented such that the emulsion flows down the oleophilic surface of the heat exchanger (FIG. 1), which inherently means gravity is used to break off the ice, per claim 4.
The claims remain as previously stated.
Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claims 19, 20 and 23.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
2/20/2022